Citation Nr: 1436600	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hantavirus, also claimed as viral hemorrhagic fever.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, November 2008 and December 2011 rating decisions of the VA Regional Office (RO) in San Diego, California.  

In the May 2008 rating decision, the RO denied service connection for sleep apnea on a direct basis while service connection as secondary to PTSD was denied in the November 2008 rating decision.  A timely notice of disagreement was received and a statement of the case (SOC) was issued in March 2010 that addressed both direct and secondary service connection; no substantive appeal was received.  The RO issued an additional SOC readjudicating service connection for sleep apnea in December 2011 that mainly addressed service connection on a secondary basis, but did reference denying on a direct basis by stating that there was "no evidence of sleep apnea in service."  A timely substantive appeal was received in January 2012.  In this case, despite no substantive appeal being received following the 2010 SOC, as the RO issued an additional SOC in 2011, which was followed by a substantive appeal, since the RO's actions have led the Veteran to believe that his original claim for service connection for sleep apnea remains on appeal, the Board will proceed to adjudicate the issue as an original claim.

As discussed below, the Veteran was denied service connection for hantavirus in a November 2008 rating decision; he subsequently filed a new claim seeking service connection for the same in-service treatment and symptoms, but changed his claim to service connection for viral hemorrhagic fever.  Consequently, as the Veteran is seeking service connection for the same in-service treatment and symptoms, however, diagnosed, the Board concludes that a petition to reopen the previously denied claim of service connection for hantavirus is on appeal as opposed to an original service connection claim for viral hemorrhagic fever.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran also appealed several other issues; however, prior to the case being transferred to the Board, the Veteran withdrew all of the issues on appeal except for the two listed on the first page.  See May 2014 statement.  As the Veterans Appeals Control and Locator System (VACOLS) reflects that the appeal as to all issues except those two listed on the first page have been closed/dismissed, the Board considers only these two issues to remain on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is reopening the issue of service connection for hantavirus.  The underlying issues of service connection for hantavirus, as well as service connection for sleep apnea being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed November 2008 rating decision, the RO denied service connection for hantavirus on the basis that there was no current disability or residuals from an in-service fever.  

2.  Evidence received after the November 2008 denial, particularly a March 2012 opinion from a VA physician that the Veteran's chronic kidney disease might be a sequelae to his in-service illness, relates to unestablished facts necessary to substantiate the claim of service connection for hantavirus, also claimed as viral hemorrhagic fever, and raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The RO's November 2008 denial of service connection for hantavirus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final November 2008 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been received, the claim for service connection for hantavirus, also claimed as viral hemorrhagic fever, is reopened.  


REMAND

Regrettably, a remand is necessary.  The Veteran has not been afforded a VA examination to determine whether his in-service fever, whether hantavirus or viral hemorrhagic fever, resulted in any residuals.  In light of the March 2012 VA physician statement, the Board concludes that a remand is necessary to afford the Veteran a VA examination.  As for the issue of service connection for sleep apnea, to include as secondary to the service-connected PTSD, the Veteran was afforded a VA examination in November 2011.  A negative nexus opinion as to secondary service connection was provided; however, the examiner's opinion only discussed whether an in-service stressor caused sleep apnea, as opposed to the Veteran's service-connected PTSD causing sleep apnea.  Furthermore, no opinion regarding aggravation was provided.  As such, a remand to obtain an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Diego VA Medical Center, from the Oceanside VA Community Based Outpatient Clinic, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine whether the Veteran has residuals of an in-service fever, including chronic kidney disease.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the following:

A.  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's treatment for what was diagnosed as malaria in December 1951 and a fever of undetermined origin in July 1953 were actually hantavirus or viral hemorrhagic fever.

B.  Whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's diagnosed chronic kidney disease is related to his military service.  The examiner should discuss the Veteran's treatment in December 1951 and in July 1953.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Obtain an addendum medical opinion from the November 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea is directly related to his military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD [If the sleep apnea is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's reports of problems sleeping in service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination and addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


